Third District Court of Appeal
                              State of Florida

                         Opinion filed March 18, 2015.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                      Nos. 3D14-2109 and 3D14-1551
                  Lower Tribunal Nos. 14-1733 and 14-2313
                            ________________


                           Jose R. Monteagudo,
                                   Appellant,

                                       vs.

       Reemployment Assistance Appeals Commission, et al.
                                   Appellees.



     Appeals from the Reemployment Assistance Appeals Commission.

     Erwin Rosenberg, for appellant.

     Louis A. Gutierrez, Assistant Court Chief, Reemployment Assistance
Appeals Commission (Tallahassee), for appellees.


Before, SUAREZ, LOGUE and SCALES, JJ.

     PER CURIAM.
      Jose R. Monteagudo appeals to this Court from two separate, final

administrative orders of the Florida Reemployment Assistance Appeals

Commission (“RAAC”).

      In Order No. 14-01733 (case no. 3D14-2109), RAAC, upholding a Referee’s

decision, found that Monteagudo did not qualify for unemployment benefits

because he was not discharged from employment.

      In Order No. 14-02313 (case no. 3D14-1551), RAAC, upholding a second

Referee’s decision, found that Monteagudo’s appeal of the state’s decision that

Monteagudo must repay to the state disqualified unemployment benefits in the

amount of $1925 was properly dismissed.

      We consolidate cases 3D14-2109 and 3D14-1551 for the purposes of this

opinion. We find that both RAAC orders, and the factual findings underlying them,

are supported by competent, substantial evidence. Therefore we must affirm.

Heifetz v. Dep’t. of Bus. Regulation, Div. of Alcoholic Beverages and Tobacco,

475 So. 2d 1277, 1281 (Fla. 1st DCA 1985); Perez v. State, Dep’t. of Labor and

Employment Sec., Appeals Comm’n., 377 So. 2d 806, 807 (Fla. 3d DCA 1979)

(“Our affirmance is based primarily upon the familiar principle that this court lacks

the authority to interfere with an administrative decision based upon an acceptable

view of the evidence.”); § 120.68(7)(b), Fla. Stat. (2014).

      Affirmed.



                                          2